Title: From James Madison to Andrew Ramsay, 13 August 1820
From: Madison, James
To: Ramsay, Andrew


                
                    Dr. Sir
                    Montr. Aug. 13. 1820
                
                Your favor of the 5th. did not come to hand till yesterday. The same mail brought the melancholy event for which it wd. have prepared me. I had so

high an esteem & so true an affection for the friend who is no more that I partake deeply in the grief felt for his loss. Mrs. Madison was equally sensible of his great worth, and joins in my feelings as she does in cordial regards for the most distressed of his mourners to whom we wish that our sincerest condolence may be duly made known.
                May I ask the favor of you to have the article from Mr. Sumter committed in a secure State to the Steam boat, under an address to the care of Mr. Farish of Fredg; noting to me whatever expence may be involved in the case.
                Mrs. M. charges me with her particular regards for Mrs. R & yourself; to which I beg that the addition of mine may at the same time be accepted.
            